                          Case 4:18-cv-00124-WTM-CLR Document 28 Filed 10/15/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  LALRALD TERALD SLOMAN,


                                                                                    JUDGMENT IN A CIVIL CASE
                  Plaintiff,

                                                                                                      CV418-124
                                            V.                                    CASE NUMBER:

                  WILLIE TYLER, PHILLIP COLLARD,
                  and JOHN NEVIN,


                  Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     accordance with the Order dated May 28, 2019 adopting the Report and Recommendations of the

                     U.S. Magistrate Judge as the opinion of this Court and the order dated October 15, 2020 dismissing

                     Defendants' Counterclaim, this case and the Defendants' Counterclaim are DISMISSED WITHOUT

                     PREJUDICE.




           October 15, 2020                                                     John E. Triplett, Acting Clerk
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/2020
